Citation Nr: 0817593	
Decision Date: 05/29/08    Archive Date: 06/09/08	

DOCKET NO.  06-17 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II (DMII), based on exposure to herbicide agents.



REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1964 to May 
1966.  There was also Reserve service thereafter until 
approximately 1994, although the veteran was not present in 
the Republic of Vietnam at any time during his Reserve 
military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran was initially diagnosed for DMII many years 
after active military service, there is no evidence or 
argument that diabetes was incurred during or within the 
first year after service separation, and a preponderance of 
the evidence of record is against a finding that the veteran 
was present in Vietnam, so VA laws and regulations allowing a 
presumption of service connection for diabetes attributable 
to herbicide exposure are not applicable in this case.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred or aggravated in 
active military service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCCA notice in February 2005, 
prior to the issuance of the rating decision now on appeal in 
May 2005.  This notice informed him of the evidence necessary 
to substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, advised 
he submit any relevant evidence in his possession, and 
specifically notified him that it was necessary that he 
submit evidence establishing that he served in-country in the 
Republic of Vietnam during the Vietnam Era.  All known 
available evidence has been collected for review including 
service medical and personnel records, VA treatment records, 
and a request to the National Personnel Records Center (NPRC) 
was processed for any evidence that the veteran had physical 
service in Vietnam.  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for certain specified diseases, including 
diabetes, which is shown to have become manifest to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Service in Vietnam includes service in the waters off-shore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a).

It is presumed that any veteran who physically served in the 
Republic of Vietnam from 1962 to 1975 was exposed to 
herbicide agents, including an herbicide referred to as Agent 
Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6).  Any 
individual who physically served in the Republic of Vietnam 
or contiguous waters who later manifests DMII will be 
presumed to have incurred DMII as a result of herbicide 
exposure in Vietnam.  Id. 

Analysis:  The veteran filed his claim for service connection 
for DMII attributable to herbicide exposure in January 2005.  
The claim and associated medical evidence on file shows that 
he was initially diagnosed for DMII in 2003.  The service 
medical records do not reveal a diagnosis of diabetes during 
service, nor is there evidence of a valid diagnosis within 
one year after service separation.  

In the initial claim, it was alleged that the veteran served 
in Vietnam and "worked with Agent Orange," and "had direct 
exposer (sic) to Agent Orange by transporting and cleaning up 
spills in aircraft C-130."  In his notice of disagreement, 
the veteran wrote that although he served in the US Navy, he 
was assigned to a Naval aviation unit attached with the US 
Air Force, and that he traveled to "several air bases" and 
that almost all of the supply points "were sprayed with Agent 
Orange."  

In another written statement, he wrote that he was 
transferred to Moffett Field (Sunnyvale), California, in 
September 1963 until he separated from military service in 
May 1966.  He wrote that he was assigned to Air Transport 8 
(VR-8), serving in aircraft maintenance on newly delivered C-
130 Hercules turboprop aircraft, and that this unit of the 
Navy actually performed duties in close contact with USAF 
Military Airlift Command (MAC).  He said he volunteered to 
serve with a co-located unit at Moffett Field (VR-7), where 
he assisted in flying C-130's to various locations, including 
the Republic of Vietnam.  He further wrote that at some point 
he was assigned "to Crew Chief\plane Capt. Duties."  He said 
he went where he was needed but was not under orders although 
the aircraft was.  He wrote that he traveled to Vietnam 
approximately two times per month from April 1964 until 
January 1966.

The service personnel records confirm that the veteran was 
assigned to Air Transport 8 at the Naval Air Station at 
Moffett Field, California, from September 1963 until his 
separation from service in May 1966.  However, the veteran's 
DD Form 214 reflects no awards or decorations, including no 
award of the Vietnam Service Medal.  The DD Form 214 also 
reflects no foreign or sea service.  The personnel records 
contain no indication that the veteran was transferred on a 
temporary duty basis (TDY or TAD) away from Moffett Field at 
any time.  The service medical records do not indicate that 
the veteran received the panoply of immunizations which would 
ordinarily be provided any military member traveling to 
Southeast Asia.  The records reveal that the veteran was 
trained in aircraft maintenance, but there was no training 
reflected for him as an air crew member, nor is there any 
award of an air crew badge.  There is no reflection that the 
veteran ever received any form of flight pay.  Finally, an 
inquiry was directed by the RO to the National Personnel 
Records Center (NPRC) and a reply received from that agency 
indicated that there was no objective evidence reflecting 
that the veteran was present in the Republic of Vietnam at 
any time.

A preponderance of the evidence on file is against the 
veteran's claim for service connection for DMII related to 
herbicide exposure because there is simply no objective 
evidence that the veteran was ever present in the Republic of 
Vietnam at any time.  An award of the Vietnam Service Medal 
would certainly be warranted for any military member who 
served for even one day in-country, and the veteran has 
argued that he traveled to Vietnam twice monthly from April 
1964 until January 1966.  The veteran has argued that he 
served as a "Crew Chief\Plane Capt.," but the personnel 
records do not corroborate that he ever received training for 
or served in any capacity other than aircraft maintenance in 
hydraulics.  To the extent that the veteran's allegations are 
inconsistent with his objective service personnel records, 
the Board finds that his allegations lack a degree of 
credibility.  The personnel records do not contain any 
indicia of temporary duty orders, flight pay, air crew member 
training or service, or any other indicia that the veteran 
actually was physically present in the Republic of Vietnam at 
any time.  In the absence of such evidence, there can be no 
presumption that a 2003 diagnosis of DMII, many years after 
active service separation, is attributable to herbicide 
exposure from physical presence in the Republic of Vietnam.


ORDER

Entitlement to service connection for diabetes mellitus type 
II, as attributable to herbicide exposure, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


